Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1-8 and 11-14 are pending with claims 7-8 and 11-13 withdrawn. Claims 1-6 and 14 are examined herein. 

Response to Arguments
3. 	As a reminder, Applicant elected Invention I, claims 1-6. This invention as originally presented was directed to “a solid target head.” This invention is introduced at [0010-3] and illustrated as target block 122 in Fig. 1, target heads 320 and 322 in Fig. 3, target head 508 in Fig. 5, and possibly in Figs. 2B and 2C. 
4.	Applicant’s arguments with respect to the drawing objections are not persuasive. The claimed “cooling structure” is not illustrated in the drawings. As best shown in Fig. 3, the “target cooling adapter” is not a component of the claimed “solid target head arrangement.” The “target cooling adapter” of the disclosure is not “configured to be insertable and removable from a solid target chamber” as required by claim 1.  Additionally, none of the drawings illustrate the claimed “cooling channel” extending through the target head, as described at [0010], [0013]. Accordingly, the drawing objections are maintained. 
5.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 112(b) are partially persuasive in view of the amended claim language. However, the claim amendments have introduced egregious issues with respect to the written description provision of 35 U.S.C. 112(a). Additionally, the claim amendments have introduced new issues under 35 U.S.C. 112(b). These rejections are discussed in detail below.
6.	Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 and 103 are directed to the amended claim language and are therefore addressed in the rejections below. 

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a solid target head comprising “a cooling structure” having “an entry opening and an exit opening” and “a helium inlet” and a “cooling channel” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	As a reminder, Applicant elected Invention I, claims 1-6. This invention as originally presented was directed to “a solid target head.” This invention is introduced at [0010-3] and illustrated as target block 122 in Fig. 1, target heads 320 and 322 in Fig. 3, target head 508 in Fig. 5, and possibly in Figs. 2B and 2C. 
11.	The disclosure as filed does not describe the invention recited in claims 1-6 and 14. Claim 1 as presently presented appears to be claiming aspects of different discrete structures in a system rather than structural features of the elected invention, “a solid target head arrangement.” For example, the recited “cooling structure” appears to map to the “target cooling adapter” illustrated as 308 in Fig. 3. The target cooling adapter attaches to target chamber 316, but is clearly not “configured to be insertable into and removable from a solid target chamber” as required by claim 1. Moreover, the target cooling adapter is illustrated entirely separately from target heads 320 and 322, both of which are “configured to be insertable into and removable from a solid target chamber.” There is no disclosure of liquid coolant openings or a helium inlet in the target head. 
12.	The disclosure does not describe the dimensions of the cooling structure as recited in claim 3. The disclosure further does not describe the structural and functional relationship between the cooling structure and the solid target chamber as recited in claim 4. 
13.	Claims 1-6 and 14, therefore, are directed to new matter. 


14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15.	Claims 1-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
16.	Claim 1 is directed to “a solid target head arrangement” comprising “a cooling structure configured to be insertable and removable from a solid target chamber.” Accordingly, the preamble of claim 1 is directed to a subcombination of “a solid target head arrangement” and a combination of this arrangement with a separate solid target chamber. Claims 4 and 6 are additionally directed to the combination, not the subcombination. Accordingly, the scope of claims 1-6 and 14 is unclear because the claim limitations are not directed solely to structural features of the claimed “solid target head arrangement.”
17.	Regarding claim 2, claim is directed to “a solid target head arrangement “configured to be utilized with” a cyclotron, while claim 2 is directed to aspects of the cyclotron. Accordingly, it is unclear what further structural limitations the recitation of claim 2 places on the “solid target head arrangement” of claim 1. 
18.	Regarding claim 3, it is unclear how the absolute dimensions of the solid target head arrangement’s cooling structure are “structured to provide an insertion of a foil held at a fixed angle with respect to a beam.” Would any structure having dimensions as recited therefore be “structured to provide an insertion of a foil? Or does the “structured to provide an insertion of a foil” limitation require some additional structure to allow for this function? Does this limitation require the presence of a foil in the solid target head arrangement or merely a capability? Additionally, there is no beam component of the “solid target head arrangement” so it’s unclear to what beam the claim refers. 
19.	Claim 4 is entirely directed to functional limitations that merely recite a  result achieved by the invention and therefore fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim. MPEP 2173.05(g). There is no clear indication of what structural features the second end of the cooling structure must have to enable providing a seal and slidable insertion and removal. 
20.	Regarding claim 5, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
21.	Claim 6 is entirely directed to a functional limitation that merely recites a result achieved by the invention and therefore fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim. MPEP 2173.05(g). There is no clear indication of what structure is required of the solid target head to achieve this function. 

Claim Objections
22.	Claims 4 and 6 are objected to because of the following informalities:  in claim 4, “cooling” is misspelled as “colling” in line 2 and “facilitate” should be “facilitates in line 3. In claim 6, he word “of” has not been deleted in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
28.	Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, et al., US 2013/0301769 in view of Johnson et al., US 2011/002431.
29.	Regarding claim 1, Shaffer discloses a solid target head arrangement (Figs. 12-14) configured to be utilized with a cyclotron ([0066], [0051])), the solid target head arrangement comprising: cooling structure (20; Figs. 4-6) configured to be insertable into and removable from a solid target chamber (70), wherein the solid target chamber surrounds the cooling structure when the enclosure is inserted therein ([0066]), wherein the cooling structure has a first end (26) and a second end (25), which is opposite to the first end, the cooling structure having a cooling channel (27), the first end having an entry opening and an exit opening (two ports 26b) for a liquid coolant to flow through the cooling channel ([0062]). Shaffer further suggests supplying helium to the solid target head ([0072]) but does not explicitly disclose a helium inlet. Johnson teaches a solid target head arrangement (Fig. 1) comprising a cooling structure (12) including a helium inlet (42) for helium to be provided to the solid target head arrangement ([0026], [0036]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to follow the suggestion of Shaffer to incorporate the helium inlet of Johnson for the predictable purpose of providing an oxygen-free environment for irradiation (see Shaffer at [0072]). 
30.	Regarding claim 2, Shaffer as modified by Johnson discloses the arrangement of claim 1 and further discloses an apparatus wherein the cyclotron comprises a medical cyclotron which facilitates a production of radionuclides utilizable in a medical imaging system ([0051]).  
31.	Regarding claim 3, Shaffer as modified by Johnson discloses the arrangement of claim 1 and further discloses an apparatus, wherein the cooling structure is structured to provide an insertion of a foil (10) held at a fixed angle with respect to a beam (see Fig. 6 and [0062]). Shaffer is silent as to the absolute dimensions of its elongated enclosure. Shaffer, however, suggests that it is less than 12x12x12 in. (see [0051] the target enclosure must be capable of fitting in the “spaces for installing target plates” of cyclotrons). Shaffer also teaches that the beam area is 15-mm in diameter ([0051]), suggesting that the target enclosure surrounds a target plate that is at least this size. Accordingly, a skilled artisan would have found it obvious to select the claimed dimensions because they fall within the range suggested by Shaffer. Additionally, where the only different between the prior art and the claims is a recitation of relative dimensions and the device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
32.	Regarding claim 4, Shaffer as modified by Johnson discloses the arrangement of claim 1 and further discloses an apparatus wherein the second end of the cooling structure (i) provides a seal with  the solid target chamber ([0066] “A linear drive unit 65 mounted onto the target station apparatus 60 engages two rollers (not shown) that contact the outer diameter of the proximal end of target capsule assembly 20 and cooperate with the curved surface of the outer diameter to rotate the target capsule apparatus 20 so that it is aligned with spigot flange 66…to sealably engage spigot flange 66 thereby forming a vacuum-tight connection between target capsule port 26a with the vacuum chamber apparatus 70 and two water-tight connections with target capsule ports 26b”), and (ii) facilitates a slidable insertion and a removal of the solid target head arrangement from the solid target chamber 
33.	Regarding claim 5, Shaffer as modified by Johnson discloses the arrangement of claim 3 and further discloses an apparatus, wherein the elongated enclosure further comprises a solid target foil (10) held at an angle of 10-20 degrees with respect to a beam ([0062]; see also Fig. 6). 
34.	Regarding claim 6, Shaffer as modified by Johnson discloses the arrangement of claim 1 and further discloses an apparatus wherein in operation, when pressure is applied via the liquid coolant flowing through the cooling channel, the solid target head is configured to be removed from the solid target (see [0066-7]; the use of a spigot flange for coupling the target capsule within the vacuum chamber makes the apparatus of Shaffer capable of this limitation).
35.	Regarding claim 14, Shaffer as modified by Johnson discloses the arrangement of claim 1. Shaffer as modified by Johnson further discloses a solid target head arrangement wherein the helium inlet is provided at the second end of the cooling structure (see Fig. 1 of Johnson: the helium inlet is at a downstream end of the cooling structure with respect to a direction of the irradiating beam). 

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
37.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
39.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
40.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
41.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619